United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                                                        March 3, 2004
                           UNITED STATES COURT OF APPEALS
                                                                    Charles R. Fulbruge III
                                        FIFTH CIRCUIT                       Clerk
                                       _________________

                                           No. 03-60494

                                       (Summary Calendar)
                                       _________________


LAURIE HAMLIN PICOU,


                               Plaintiff - Appellee-Cross-Appellant,

versus


CITY OF JACKSON MISSISSIPPI,


                               Defendant - Appellant-Cross-Appellee.



                           Appeal from the United States District Court
                             For the Southern District of Mississippi
                                    USDC No. 3:99-CV-604



Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

         Following a remand from this Court, Laurie Hamlin Picou was awarded one dollar in nominal




         *
          Pursuant to 5th Cir. R. 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.
damages based on a jury verdict finding that the City of Jackson had engaged in sex discrimination

and retaliation. Picou was also awarded $10,000 in attorney’s fees. The City of Jackson contends

that the attorney’s fees award constitutes an abuse of discretion. Picou contends that the district

court abused its discretion in granting the City of Jackson’s motion to reopen the time to file an

appeal. We find that the district court did not abuse its discretion, and therefore AFFIRM.

       Picou, a Jackson police officer, sued the City under Title VII for sex discrimination and

retaliation. The jury found in her favor and awarded $400,000 in emotional distress damages. The

district court granted remittitur to $50,000 which was accepted by Picou. The district court also

awarded $40,000 in attorney’s fees. On appeal, this Court vacated the emotional distress damages,

finding there was insufficient evidence of emotional distress. On remand, the district court awarded

Picou one dollar in nominal damages, and reduced her attorney’s fees award to $10,000. The court

found that, although she did not receive compensatory damages, she established sex discrimination

which would deter future discrimination. Picou’s success was thus limited and her attorney’s fees

were reduced to reflect her degree of success.

       We review the award of attorney’s fees for abuse of discretion. Hopwood v. State of Texas,

236 F.3d 256, 277 (5th Cir. 2000). “When a plaintiff recovers only nominal damages because of his

failure to prove an essential element of his claim for monetary relief . . . the only reasonable fee is

usually no fee at all.” Farrar v. Hobby, 506 U.S. 103, 115 (1992). However, plaintiffs who do not

receive requested specific injunctive or monetary relief may be entitled to attorney’s fees when they

achieve a compensable goal such as deterring unconstitutional behavior. See Hopwood, 236 F.3d at

278. Attorney’s fees are appropriate when such goals are achieved because “Section 1988 is a tool

that ensures the vindication of important rights, even when large sums of money are not at stake, by


                                                 -2-
making attorney’s fees available under a private attorney general theory.” Id. (internal quotation

marks and citations omitted).

        Here, the district court found that Picou had achieved a compensable goal, she established

discrimination based on sex, which should serve as a deterrent to the Jackson Police Department in

the future. Furthermore, contrary to the district court in Farrar, here the district court considered

the relat ionship between the extent of success and the amount of the attorney’s fee award. The

district court weighed Picou’s overall degree of success, co nsidered her lack of compensatory

damages, but still found she succeeded in deterring future discrimination. The district court ultimately

reduced her attorney’s fee award by one-fourth. The district court therefore awarded attorney’s fees

designed to reflect Picou’s degree of success. We cannot conclude that this careful consideration was

an abuse of discretion.

        Picou argues that the district court abused its discretion in granting the City of Jackson’s

motion to reopen the time to file an appeal. A district court may grant a timely motion to reopen the

time to file an appeal if it finds the moving party was entitled to notice of entry of the judgement or

order, but did not receive notice from the district court or any party within 21days after entry, and

the court finds no party would be prejudiced. Picou contends that the City of Jackson’s failure to

receive notice was attributable to its own lack of diligence in notifying the court of its address

changes. Although a district court can deny a motion to reopen when a party’s failure to receive

notice is due to its own lack of diligence, it is not required to do so. See Jones v. W.J. Services, Inc.

970 F.2d 36 (5th Cir. 1992); Latham v. Wells Fargo Bank, 987 F.2d 1199 (5th Cir. 1993). Picou

does not allege that she was prejudiced by reopening the time to file an appeal. Therefore, the district

court did not abuse its discretion in granting the motion to reopen the time to file an appeal.


                                                  -3-
AFFIRMED.




            -4-